Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 7, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00866-CV
____________
 
IN RE PATSY J. DICKENS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 11, 2008, relator, Patsy J. Dickens, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Lisa Millard, presiding judge of the 310th District Court of Harris
County, to set aside her August 7, 2008 order striking the settlement agreement
between relator and real party in interest, Tom. A. Dickens. 
Relator
has not established her entitlement to the extraordinary relief of a writ of mandamus. 
Accordingly, we deny relator=s petition for writ of mandamus.  We further lift our two
stay orders entered on September 11, 2008, and September 19, 2008. 




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed October 7, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Frost.